Citation Nr: 0731357	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  06-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to service-connected type II diabetes 
mellitus.  

2.  Entitlement to service connection for residuals of a 
stroke, including secondary to service-connected type II 
diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
hypertension and residuals of a stroke, including secondary 
to diabetes mellitus; and granted service connection for 
diabetes mellitus and assigned a 10 percent rating effective 
June 14, 2004 and a 20 percent rating effective June 25, 
2004.  

In his notice of disagreement, the veteran specifically noted 
that he disagreed with the 20 percent rating for his type II 
diabetes mellitus.  

In an October 2006 rating decision, the RO granted service 
connection for coronary artery disease and assigned a 20 
percent rating effective July 20, 2006.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in March 2007.  A 
transcript of those proceedings is included in the file.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO review in accordance with 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for 
hypertension and residuals of a stroke, including secondary 
to service-connected type II diabetes mellitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The veteran's type II diabetes mellitus does not require the 
use of insulin.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In a June 2004 letter, issued prior to the decision on 
appeal, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence he had that pertained to 
the claim.  In a September 2005 letter, he was advised of 
what evidence was needed to substantiate his claim for a 
higher rating for the service-connected type II diabetes 
mellitus, as well as the division of responsibilities with 
regard to obtaining evidence, and what evidence had been 
obtained in conjunction with his claim.  In a document 
enclosed with the October 2006 supplemental statement of the 
case, he was informed of how disability ratings and effective 
dates were determined.  The case was last readjudicated in 
October 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, the veteran's statements, and his 
personal testimony provided at a hearing before the 
undersigned Veterans Law Judge.  At that hearing, he 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process, submitting private medical reports and 
statements.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where, as in the present case, the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The veteran's diabetes mellitus is currently rated 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under this Code, a 20 percent rating is assigned for diabetes 
mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119 
(2007).

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  Id.

The Board finds that the evidence does not support the 
assignment of a rating in excess of 20 percent for the 
veteran's type II diabetes mellitus because his disease does 
not require the use of insulin.  Hence, he has not met the 
schedular requirements for an increased rating as the use of 
insulin is necessary to assign a 40, 60 or 100 percent rating 
for the disease.  The VA treatment reports do not show that 
the veteran uses insulin and the veteran testified at his 
personal hearing in March 2007 that his condition did not 
require insulin.  Consequently, there is no basis for 
assignment of an evaluation, to include "staged" ratings, 
other than the 20 percent disability rating which has been 
assigned.  See Fenderson, supra.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected type II diabetes 
mellitus presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's diabetes mellitus 
has not required frequent inpatient care, nor has it by 
itself markedly interfered with employment.  The assigned 20 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his type II diabetes 
mellitus.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected type II diabetes 
mellitus at any time during the appeal period.  Consequently, 
the appeal must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

An initial rating in excess of 20 percent for type II 
diabetes mellitus is denied.  


REMAND

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
conform the regulation to Allen.  Id.  The revised regulation 
provides that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  71 Fed. Reg. 52744 (Sept. 7, 
2006) (to be codified as amended at 38 C.F.R. § 3.310(b)).  

The veteran has asserted that his hypertension and residuals 
of a stroke were caused or aggravated by his service-
connected type II diabetes mellitus.  However, he has not 
been afforded a VA examination to ascertain whether his 
hypertension and stroke residuals are causally related to, or 
aggravated by, his service-connected type II diabetes 
mellitus.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, the Board must supplement the record by 
seeking an advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly support 
its ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); see also 38 C.F.R. § 3.159(c)(4).  Based on 
the foregoing, the Board concludes that a VA examination is 
necessary to make an accurate determination regarding any 
relationship between the veteran's hypertension and stroke 
residuals and his service-connected type II diabetes 
mellitus.  See 38 C.F.R. § 3.159(c)(4) (2007); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding 
that a medical examination is needed when evidence is 
insufficient to grant benefits but indicates that a condition 
may be associated with service). 

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with an original claim 
will be rated based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for 
hypertension and residuals of a stroke 
since his discharge from service.  After 
securing the necessary release(s), any 
records identified which are not already 
included in the claims file should be 
obtained.  Additionally, relevant VA 
treatment records dating since October 
2006 should be obtained.

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's hypertension and/or residuals 
of a stroke were caused or aggravated 
(permanently worsened beyond natural 
progress) by his service-connected type 
II diabetes mellitus.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.  Following review of the 
claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
(50 percent probability) that any 
currently diagnosed hypertension and/or 
residuals of a stroke are related to or 
aggravated by the service-connected type 
II diabetes mellitus.  Any degree of 
aggravation should be specifically noted 
if possible.  

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefits sought on appeal remain denied, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


